Citation Nr: 0628326	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
residuals of a right ankle fracture.  

2. Entitlement to a temporary total rating based on 
convalescence following right ankle surgery beyond March 31, 
2002.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1986 to September 1989 and from March 1991 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned a 
100 percent rating under 38 C.F.R. § 4.30 (a temporary total 
rating for convalescence) following right ankle surgery by 
the VA from December 24, 2001, to April 1, 2002, and at the 
termination of the temporary total rating, the RO assigned a 
10 percent rating under Diagnostic Codes 5010-5271.  While on 
appeal, in a May 2002 rating decision, the RO increased the 
rating to 20 percent. 

In September 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing is of record. 

The issue of a rating higher than 20 percent for residuals of 
a right ankle fracture is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran experienced severe post-operative residuals 
following right ankle surgery in December 2001 that required 
convalescence through July 31, 2002.

CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence 
following right ankle surgery through July 31, 2002, have 
been met.  38 C.F.R. § 4.30 (2005).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004.  

The RO provided post-adjudication VCAA notice by letter, 
dated in December 2003. The informed the veteran of the type 
of evidence needed to substantiate the claim for a temporary 
total rating, namely, evidence of a need for convalescence 
beyond one month.  The veteran was also informed that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.      

As for content of the VCAA notices, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). 

To the extent that the degree of disability assignable was 
not provided, since no disability rating is assignable in the 
context of the convalescent rating, there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.  As for the effective date of the 
convalescent period, as that is the issue on appeal, other 
statutory and regulatory provisions were applied to ensure 
that the veteran received the proper notice as to the 
effective date in the statement of the case as required by 
38 U.S.C.A. § 7105(d).  See Dingess at 19 Vet.App. 490-92.

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However, action of 
the RO cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim and as he had the opportunity to 
submit additional argument and evidence.  He also had the 
opportunity to provide relevant testimony at his recent 
videoconference before the undersigned.  For these reasons, 
the veteran would not have been prejudiced by any late timing 
of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain the relevant VA 
records.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
regular weight bearing prohibited). (3) immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1,2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a),(1),(2), or (3) and extensions of 1 or more months up 
to 6 months beyond the initial 6 month period may be made 
under § 4.30 (a)(2) or (3).

As indicated above, the veteran was assigned a temporary 
total rating under 38 C.F.R. § 4.30 from December 24, 2001, 
through March 31, 2002 for convalescence from his December 
2001 right ankle surgery.  At his recent hearing the veteran 
testified that the residuals of the December 2001 surgery by 
VA resulted in severe pain and restriction of activities for 
a considerable period subsequent to April 1, 2002, and that 
an extension beyond that date is warranted. 

The VA records show that the veteran was still wearing a boot 
on his right lower leg in late February 2002 and at that time 
it was hoped to wean him from the boot in six weeks time.  
However, the record further shows that in early April 2002 
the veteran called the VA hospital and asked for further 
treatment for his right ankle.  When the veteran was seen 
more than a month thereafter, the right ankle was noted to be 
very painful (8 on the scale of 10) on movement and weight 
bearing.  The veteran was noted to be capable of walking 
without the boot, but with much pain.  When seen in late June 
2002, the veteran's pain was diminished, but the pain was 
believed to be due to post-traumatic or post-septic 
infection.  The right ankle was then injected and the right 
lower leg was again immobilized in a boot.  In late July 
2002, the veteran was still using a boot because of ankle 
pain.    

In order for the veteran to be entitled to an extension of 
temporary total benefits, under 38 C.F.R. § 4.30(b), for 
convalescence beyond the initial period already granted, the 
evidence would have to satisfy the requirements under 38 
C.F.R. § 4.30(a)(2) for severe postoperative residuals from 
surgery.  Such a residual would include therapeutic 
immobilization of one major joint, in this case the right 
ankle.  The above evidence shows that at the time that the 
veteran's temporary total rating based on convalescence from 
his right ankle surgery expired at the end of March 2002, the 
veteran was still in considerable pain and was still 
immobilizing his right ankle with a moon boot.  In fact, the 
record contains references to the use of this boot as late as 
the end of July 2002, when the use of such a device was noted 
to help control ankle pain.   No further reference to the use 
of this device was made thereafter.

In view of the above, it is the Board's opinion that 
assignment of a temporary total rating based on convalescence 
from right ankle surgery under 38 C.F.R. § 4.30 through July 
31, 2002, is appropriate since the evidence shows 
immobilization of the veteran's right ankle up to that time.  
Since, as noted above, there is no clinical evidence of 
immobilization of the right ankle thereafter, the assignment 
of benefits under 38 C.F.R. § 4.30 beyond July 31, 2002, is 
not warranted.  


ORDER

Extension through July 31, 2002, of a temporary total rating 
under 38 C.F.R. § 4.30 based on the need for convalescence 
following right ankle surgery by VA is granted, subject to 
the governing law and regulations for the award of a monetary 
benefit. 


REMAND

The right ankle is currently rated 20 percent disabling under 
38 C.F.R. § 4.71(a), Diagnostic Codes 5010-5271.  The veteran 
contends that the ankle should be rated as ankylosed under 
Diagnostic Code 5270 since a surgical fusion of the ankle was 
done by VA in July 2003.  

In June 2004, the veteran had a general medical examination 
by VA.  The pertinent findings were 0 degrees of dorsiflexion 
and 0 to 20 degrees of plantar flexion.  In September 2005, 
the veteran testified that he does not have ankle motion.  

In light of the above, further evidentiary development is 
needed to decide the claim, accordingly, the case is REMANDED 
for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006). 

2. Obtain VA records since May 2004 from 
the Huntington, West Virginia, VA Medical 
Center. 

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
current degree of severity of the 
service-connected right ankle disability.  
The claims folder must be made available 
to the examiner for review. The examiner 
is asked to report the range of motion of 
the right ankle in degrees of dorsiflexion 
and plantar flexion, and to comment on 
whether or not there is ankylosis of the 
right ankle. 

If the ankle is not ankylosed, the 
examiner is asked to comment on any 
additional limitation of motion due to 
pain, functional loss due to pain, 
weakened movement, or 


fatigability.  The examiner is also asked 
to comment on whether the right ankle 
disability is equivalent to a severe 
impairment of the foot. 

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


